                     UNITED STATES DISTRICT COURT
                                FOR THE
                          DISTRICT OF VERMONT

CHERYL ROUSSEAU and PETER       :
ROUSSEAU,                       :
                                :
     Plaintiffs,                :
                                :
            v.                  :    Case No. 2:18-cv-205
                                :
JOHN BOYD COATES, III, M.D.,    :
and CENTRAL VERMONT MEDICAL     :
CENTER, INC.,                   :
                                :
     Defendants.                :

        RULING ON MOTION TO COMPEL A RULE 35 BUCCAL SWAB

     Plaintiffs Cheryl and Peter Rousseau move the Court to

compel Defendant John Boyd Coates, III, M.D. to submit to a

buccal swab of the inside of his cheek for the purpose of

obtaining his DNA.    The Rousseaus allege that in 1977, Dr. Coates

wrongfully and fraudulently inseminated Cheryl Rousseau with his

own genetic material.    A buccal swab, they contend, will help to

establish that Dr. Coates is the biological father of their adult

daughter.    Dr. Coates denies paternity.   For the reasons set

forth below, the Rousseaus’ motion is granted.

     Under Federal Rule of Civil Procedure 35(a), a court “may

order a party whose mental or physical condition . . . is in

controversy to submit to a physical or mental examination by a

suitably licensed examiner” upon a showing of good cause.     Fed.

R. Civ. P. 35(a).    Accordingly, an order requiring an examination

under Rule 35 may be issued only when (1) the mental or physical

condition of the party is “in controversy,” and (2) good cause
supports the order.    Schlagenhauf v. Holder, 379 U.S. 104, 118-19

(1964).   “Controversy” and “good cause” may be established by the

pleadings.   Id.   Granting or denying a motion for a physical

examination “rests in the sound discretion of the trial court.”

Coca-Cola Bottling Co. of Puerto Rico v. Negron Torres, 255 F.2d

149, 153 (1st Cir. 1958).

     A party’s mental or physical condition is “in controversy”

when that condition is the subject of the litigation.    See Ashby

v. Mortimer, 329 F.R.D. 650, 653 (D. Idaho 2019).     Good cause

“depends on both relevance and need.”    Pearson v.

Norfolk-Southern Ry., Co., Inc., 178 F.R.D. 580, 582 (M.D. Ala.

1998) (citations omitted).    To determine need, “the court must

examine the ability of the movant to obtain the desired

information by other means.”    Ashby, 329 F.R.D. at 653 (citations

omitted).

     In this case, initial DNA testing reportedly indicates that

Dr. Coates is the biological father of the Rousseaus’ daughter.

As this suit is predicated upon the claim that Dr. Coates did not

impregnate Cheryl Rousseau as promised, his biological

relationship to the Rousseaus’ daughter is very much at issue.

The Rousseaus have therefore satisfied the “in controversy”

requirement.   See, e.g., Ashby, 329 F.R.D. at 654 (concluding

that the “in controversy” requirement was satisfied where “[t]he

very core” of the defendant doctor’s defense to a claim of


                                  2
fraudulent insemination through use of “his own sperm——requires

an analysis of his DNA”).

     The Court further finds that the Rousseaus have shown good

cause for a swab test.   At oral argument, the Rousseaus’ counsel

informed the court that initial DNA-related information was

accessed by means of a service or services such as Ancestry.com

or 23andMe.com.   Such services may be subject to “a variety of

attacks” on reliability, including questions about chain of

custody, testing methods, and error rates.     Id. at 655.    Legally

conclusive evidence is therefore unavailable, and as Dr. Coates

denies paternity, there is good cause for further testing.       See

D’Angelo v. Potter, 224 F.R.D. 300, 304 (D. Mass. 2004) (finding

good cause to order a DNA examination where plaintiff lacked

alternative methods for proving her allegations).

     Dr. Coates contends that the law concerning DNA testing in

the civil context is undeveloped, and that the Court should not

allow such testing under Rule 35.    As the Rousseaus’ point out,

however, Rule 35 has long been used as a vehicle for scientific

testing relevant to the question of paternity.     See, e.g., Beach

v. Beach, 114 F.2d 479, 482 (D.C. Cir. 1940).    Dr. Coates also

submits that such testing should be conducted under the Vermont

Parentage Act and overseen by a state court.    The Vermont

Parentage Act codifies a series of protections for genetic

testing, including requirements for accreditation (15C V.S.A. §


                                 3
602), the manner in which the test results are reported (15C

V.S.A. § 605), the means of establishing admissibility (15C

V.S.A. § 606), the process by which test results may be contested

(15C V.S.A. § 607), and provisions for confidentiality (15C

V.S.A. § 614).    Such protections may be incorporated into this

Court’s order for testing.    The Court therefore orders as

follows:

     (1) The Rousseaus’ motion to compel a buccal swab (ECF No.

25) is granted;

     (2) counsel for the Rousseaus shall prepare a proposed order

that includes safeguards such as those provided in the Vermont

Parentage Act, as well as the date, place, manner, conditions,

and scope of the examination, including the person or persons who

will perform it; provide the proposed order to Dr. Coates’s

counsel for comments and consent; and submit a stipulated

proposed order to the Court within 14 days of this Order;

     (3) in the event the parties are unable to agree on a

stipulated proposed order, they shall each submit proposed orders

to the Court within 21 days of this Order.

     DATED at Burlington, in the District of Vermont, this 17th

day of July, 2019.

                                /s/ William K. Sessions III
                                William K. Sessions III
                                District Court Judge




                                  4
